Citation Nr: 1753301	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-32 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for insomnia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for grinding of teeth and locking of jaw, also claimed as temporomandibular joint disease (TMJ).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin rash.

7.  Entitlement to service connection for dysuria.

8.  Entitlement to service connection for cognitive impairment.

9.  Entitlement to service connection for chondromalacia patella of the left knee.

10.  Entitlement to service connection for chondromalacia patella of the right knee.

11.  Entitlement to service connection for chronic urticaria (hives).

12.  Entitlement to service connection for hemorrhoids.

13.  Entitlement to service connection for sciatica of the left leg.

14.  Entitlement to service connection for sleep apnea.

15.  Entitlement to service connection for a respiratory disability, claimed as shortness of breath.

16.  Entitlement to service connection for a traumatic brain injury.

17.  Entitlement to a disability rating in excess of 10 percent for iliotibial band syndrome.

18.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

19.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

20.  Entitlement to an initial disability rating in excess of 40 percent for fibromyalgia.

21.  Entitlement to an initial disability rating in excess of 30 percent for irritable bowel syndrome.

22.  Whether the reduction in disability rating from 10 percent to zero percent for left foot strain was proper. 

23.  Eligibility to Dependents' Educational Assistance under the provisions of 38 U.S.C. Chapter 35. 

24.  Entitlement to restoration of a 40 percent disability rating for service-connected lumbosacral paravertebral myositis, to include the question of the propriety of the reduction of the disability rating to 10 percent, effective June 1, 2011.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 2002 to October 2002, and from January 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2011, May 2015, February 2015, March 2015, and December 2015 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2017 Brief, the Veteran's attorney states that a February 2010 claim for a nerve condition of the left leg remains unadjudicated.  The Board notes that it has considered neurological manifestations of the lumbosacral spine disability herein.  Moreover, the December 2015 rating decision on appeal denied service connection for sciatica of the left leg, and that issue is being remanded for issuance of a statement of the case (SOC).  To the extent that the Veteran is claiming entitlement to service connection for a disability manifested by neurological symptoms in the left leg distinct from those already on appeal, the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

Issues numbered one through twenty-three are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the time of the reduction from 40 percent to 10 percent, there had been no actual improvement in the Veteran's lumbosacral spine disability.


CONCLUSION OF LAW

The rating for the lumbosacral paravertebral myositis was improperly reduced from 40 to 10 percent, and the criteria for restoration of a 40 percent evaluation for the disability have been met from June 1, 2011.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.321, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter. 

Turning to the merits of the rating reduction, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  These provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

Where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c); 3.343(a).

In the present case, the Veteran's 40 percent rating, which was reduced to 10 percent in the March 2011 rating decision on appeal, had not been in effect for longer than five years.  As a result, the requirements under 38 C.F.R. § 3.344(c) apply to this case.  Specifically, the record of examinations must be reviewed to ascertain whether an adequate examination discloses improvement in a condition that is likely to improve.  Id.  

In addition, the United States Court of Appeals for Veterans' Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Moreover, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection for lumbosacral paravertebral myositis was granted in a June 2004 rating decision.  A 10 percent disability rating was assigned effective from May 1, 2004, and was continued in an August 2005 rating decision.  The Veteran appealed that decision, and, ultimately, the Board granted a 40 percent disability rating effective from October 29, 2008.  The Board based the grant of a 40 percent rating primarily on the findings of an October 2008 VA examination, which showed forward flexion limited to 30 degrees with pain.  

In February 2010, the Veteran filed a claim for an increased rating for his back disability.  In a January 2011 rating decision, the RO proposed a reduction in the rating for the back disability from 40 to 10 percent.  The reduction was effectuated in the March 2011 rating decision on appeal, effective from June 1, 2011.  

The reduction was based primarily on a June 2010 VA examination.  At that examination, the Veteran reported progressive back pain, stiffness, and radicular symptoms, and stated that he took pain medication as needed.  He also reported weekly flare-ups lasting for hours, precipitated by prolonged walking/standing, squats, stairs, jogging, jumping, and lifting/carrying, partially relieved with rest.  Additional functional impairment during flare-ups included activity modification and difficulty with the aforementioned activities.  He denied numbness and paresthesias, but reported fatigue, weakness, decreased motion, stiffness, spasm, and sharp, moderate pain that was daily with no radiation of pain and no incapacitating episodes.  He used a brace, and was able to walk more than 1/4 mile but less than 1 mile.  Gait was normal and there was no ankylosis.  He had spasm but not severe enough to result in abnormal gait or spinal contour.  

At the June 2010 VA examination, flexion was from 0 to 75 degrees, extension was from 0 to 30 degrees, and bilateral lateral flexion and bilateral lateral rotation were from 0 to 30 degrees.  The VA examiner noted objective evidence of pain on active range of motion and following repetitive motion, but no additional limitations after three repetitions of range of motion.  Sensory examination of the lower extremities was normal.  A current x-ray of the lumbar spine was normal.  The Veteran reported that he was employed full-time, and had lost three days of work in last year due to back pain.  The examiner noted that effects on the Veteran's occupation included assignment of different duties, increased tardiness, and increased absenteeism.  Effects on occupational activities included decreased mobility, problems with lifting and carrying, and pain.  Effects of the problem on usual daily activities included limited ability to perform sports, exercise, chores, shopping, and travel.    

After a review of the all of the lay and medical evidence in this case, resolving reasonable doubt in favor of the Veteran, the Board finds that reduction of the disability rating for the lumbosacral spine from 40 percent to 10 percent was not proper, and a restoration of the 40 percent disability rating is warranted.  Namely, a review of all of the evidence does not reveal that an improvement in the disability had actually occurred at the time of the reduction.  While the range of motion findings, and particularly flexion, were noted to be improved at the June 2010 VA examination, a review of the Veteran's statements and treatment records received since that time does not support the conclusion that there was an actual improvement in the underlying disability.  

For instance, in a February 2011 letter, the Veteran stated that his back flexibility was limited and that he required assistance to perform daily tasks such as putting on his shoes.  He stated that his back pain was constant, whether he was sitting, standing, walking, running, or sleeping.  He stated that he could barely flex forward before he felt intense pain, and that he was unable to sleep well due to his back pain.  

An April 2012 MRI study revealed a very tiny L5-S1 central disc herniation with no nerve root impingement.  

In a June 2012 letter, the Veteran stated that he experienced back pain when bending to pick up something on the floor or trying to put his shoes on.  He also reported experiencing cramps in his lower back 6 to 8 times a day.  He stated that the pain used to last about an hour several times a day, but now sometimes lasted the entire day.  

In March 2013, he reported back pain rated at an 8 out of 10 in severity, and his primary care physician referred him for physical therapy.  In June 2013, a TENS unit was ordered and he was referred to pain management for a possible injection.

In August 2013, the Veteran wrote a letter describing constant pain occurring many times per day, lasting half an hour to two hours.  He also felt pain when bending and trying to lift something.  He reported experiencing cramps in his back 8 to 10 times per day, and he used a TENS unit on a daily basis.

At an October 2013 VA examination, the Veteran reported ongoing daily low back achiness and stated that he was currently receiving supervised physical therapy for low back pain "...likely secondary to SI joint dysfunction."  He stated that he took a daily NSAID, muscle relaxant and TENS unit as needed for symptom management.  The VA examiner noted that the Veteran denied flare-ups.  Flexion was to 85 degrees with objective evidence of painful motion at 0 degrees (i.e., throughout the range of motion).  Extension was to 20 degrees with objective evidence of painful motion at 0 degrees.  Bilateral lateral flexion was to 25 degrees with objective evidence of painful motion at 20 degrees.  Bilateral lateral rotation was to 25 degrees with objective evidence of painful motion at 20 degrees.  He was unable to perform repetitive use testing secondary to pain.  However, the examiner stated that functional loss following repetitive use included less movement than normal and pain on movement.  Guarding and/or muscle spasm are present but did not result in abnormal gait or spinal contour.  Sensory examination of the lower extremities was normal.  Straight leg raising test was negative, and there were no signs or symptoms due to radiculopathy.  There was no IVDS, arthritis, or vertebral fracture.  The VA examiner stated that the back disability did not affect the Veteran's ability to work. Further, the examiner noted no weakness, no incoordination, and no fatigability. 

A December 2013 VA treatment note indicates that lumbar flexion was limited to 50 degrees, and extension was to 10 degrees, with pain worse on flexion.  It was noted that the Veteran continued to have back pain despite physical therapy, and so he was referred for chiropractic treatment.  

VA treatment notes show ongoing pain management for the Veteran's back pain as well as chiropractic treatment.  A November 2015 note indicates the Veteran still rated his pain at a level of 8 out of 10 in severity.  

The Veteran submitted a Disability Benefits Questionnaire in October 2017 which showed that he reported constant flare-ups that were severe and involved stabbing pain as well as spasms.  Flexion was limited to 30 degrees, extension to 10 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  He had pain with prolonged sitting and standing and was unable to bend over.  The doctor noted that his gait was abnormal due to muscle spasm.  Functional loss included less movement than normal, weakened movement, pain on movement, disturbance of locomotion, interference with sitting, and interference with standing.  During flare-ups or after repetitive use, all range of motion would be less than 30 degrees, and the Veteran would be unable to sit or stand for prolonged period of time.  There was no ankylosis.  Sensory examination of the lower extremities was normal except decreased in the left foot/toes.  Straight leg raising was negative bilaterally.  There was no radicular pain or any other symptoms due to radiculopathy.  The Veteran reported numbness in his left lower extremity, but there were no objective findings of radiculopathy.  There was no IVDS, arthritis, or vertebral fracture.  With regard to effects on employment, the doctor noted that prolonged sitting and standing increased the pain, so the Veteran had to change positions frequently.  Further, his job required lifting equipment, but he was no longer able to do this and his job duties had to be adjusted.

In sum, the Veteran's statements and his treatment records certainly do not demonstrate an improvement in his lumbosacral spine disability.  Indeed, although the 2013 VA examination report indicates improved flexion as compared to the 2010 VA examination, it also indicates that there was objective evidence of pain beginning at 0 degrees, or throughout the range of motion.  The Board emphasizes, as noted above, that painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  Moreover, the October 2017 Disability Benefits Questionnaire indicated that flexion was limited to 30 degrees, and would be even less during flare-ups or following repetitive use.

Further, in both his letters and in the treatment records, the Veteran has described constant back pain that severely limits his daily activities, as described above.  The Veteran is competent to describe his symptoms, and his account further undermines the determination that his disability had actually improved at the time the reduction was made. 

As the evidence does not show that there has been actual improvement in the Veteran's lumbosacral spine disability, the Board finds that restoration of the 40 percent disability rating for lumbosacral paravertebral myositis is warranted. 

The Board notes that a higher rating is not warranted, as the evidence does not demonstrate ankylosis.  Moreover, although the Veteran has reported numbness in his left leg, a separate rating for radiculopathy or other neurological manifestations of the lumbosacral spine disability is not warranted as none of his treating or examining physicians have found signs or symptoms of a neurological disability to include radiculopathy.   

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Restoration of the Veteran's 40 percent disability rating for service-connected lumbosacral paravertebral myositis is granted, effective from the date of reduction, June 1, 2011, and subject to the pertinent regulatory criteria relating to the payment of monetary awards.


REMAND

In a February 2015 rating decision, the RO granted service connection for fibromyalgia and irritable bowel syndrome, awarded Dependents' Educational Assistance, denied a higher disability rating for PTSD, denied service connection for sleep apnea, a respiratory disability, and traumatic brain injury, and denied reopening of the claims of entitlement to service connection for a cervical spine disability, migraine headaches, and a skin rash.  

In a March 2015 rating decision, the RO denied Dependents' Educational Assistance under 38 U.S.C. Chapter 35 based on clear and unmistakable error in the February 2015 rating decision.

In a May 2015 rating decision, the RO granted service connection for tinnitus.

In a December 2015 rating decision, the RO denied service connection for dysuria, cognitive impairment, chondromalacia patella of both knees, chronic urticaria (hives), hemorrhoids, and left leg sciatica, denied reopening of the claims of entitlement to service connection for insomnia, migraine headaches, TMJ, and a left hip disability, denied an increased rating for iliotibial band syndrome, and reduced the disability rating for left foot strain from 10 to zero percent.     

In February 2016, the Veteran filed a timely notice of disagreement (NOD) with all of the rating decisions issued within the last year, which includes the above rating decisions.  The RO has not furnished the Veteran with a statement of the case (SOC) which addresses the issues above.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In order to afford the Veteran due process, an SOC addressing issues one through twenty-three is necessary.   

Accordingly, the case is REMANDED for the following action:

The RO shall consider issues one through twenty-three as listed on the title page of this decision.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


